Citation Nr: 9932207	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for bilateral otitis 
media with right tympanoplasty and mastoidectomy and left 
mastoidectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active duty for training from September 1975 
to March 1976, and active service from October 1977 to July 
1985.

This appeal to the Board of Veterans Appeals (the Board) is 
from an August 1997 rating action taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The RO denied entitlement to an evaluation in 
excess of 10 percent for bilateral otitis media with right 
tympanoplasty and mastoidectomy and left mastoidectomy.  

The veteran provided testimony before the undersigned Member 
of the Board at the RO in August 1999, of which a transcript 
is of record.

The veteran also has service connection, with separate 
evaluations, for tinnitus, rated as 10 percent disabling 
under Code 6260; and bilateral (conductive type) defective 
hearing, evaluated as noncompensably disabling under Code 
6100.  [The left ear hearing loss has been service-connected 
for some time.  The right ear hearing loss was just recently 
added in a grant by the RO in a rating action in November 
1997].  These issues are not part of the current appeal.

In the course of the current appeal, temporary total ratings 
have also been assigned for various surgical procedures.  
However, the appeal is concerned only with the rating 
assigned for otitis media in those periods when the temporary 
total ratings have not been in effect.

During the course of the current appeal, the issue of service 
connection for vertigo pursuant to 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) was also considered as an issue, and was 
denied in an RO rating action.  However, the veteran 
clarified in a VA Form 9, dated in August 1999, and discussed 
at the hearing which followed that same month, that he was 
not claiming that he had developed vertigo under 38 U.S.C.A. 
§ 1151; but that vertigo was part and parcel of his service-
connected bilateral otitis media and right tympanoplasty and 
mastoidectomy and left mastoidectomy.  The issue of 
entitlement to service connection for vertigo on a secondary 
basis pursuant to the criteria of 38 C.F.R. § 3.310 and Allen 
v. Brown, 7 Vet. App. 439 (1995), has been neither 
procedurally prepared nor certified for appellate review, and 
the Board is referring this issue to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  


FINDINGS OF FACT

1.  The veteran's bilateral otitis media is and has long been 
frequently active (suppurative).

2.  The veteran's hearing loss was and is rated as 
noncompensably disabling, so there is no impact by combining 
it for rating purposes with otitis media prior to June 1999.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral otitis media with right tympanoplasty and 
mastoidectomy and left mastoidectomy are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R.§§ 4.1, 4.2, 
4.7, 4.31, 4.87a, Diagnostic Code 6200 (effective prior to 
June 10, 1999); 38 C.F.R. § 4.87, Diagnostic Code 6200; 64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 761 (1991).  

Pertinent to this question is that on the one hand, the 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (1999).  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity." Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable rating will be assigned when the requirements 
for a compensable rating are not met.  38 C.F.R. § 4.31.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

As there is no indication that the Secretary has precluded 
application of either the old or amended version of the 
pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for an 
ear disorder be evaluated under the pertinent regulations 
effective both before and after the recent amendment.  See 
Bernard v. Brown, 4 Vet. App. 384 (1995).

The regulations relating to the rating of ear disorders were 
revised in May 1999, effective June 10, 1999.  

Under the old provisions of 38 C.F.R. § 4.87, Code 6200 
provided that chronic otitis media was rated as 10 percent 
disabling during the continuance of the suppurative process.  
The Note associated therewith stated that this was to be 
combined with ratings for loss of hearing.



Under 38 C.F.R. § 4.87 as enacted in May 1999, and as went 
into effect in June 1999, chronic suppurative otitis media, 
mastoiditis or cholesteatoma, (or any combination) is ratable 
as 10 percent disabling during suppuration, or with aural 
polyps.  The Note associated therewith states that hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, will be rated 
separately.  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background

The veteran has a long history of active bilateral ear 
infections involving the middle ear, and diagnosed as otitis 
media.  He is service connected for this disease process.  VA 
clinical reports show that the otitis media is often 
manifested in recurrent mastoiditis.

Extensive VA and private treatment and evaluative records 
from 1989 to late 1997 show that the veteran's middle ear 
infections are recurrently active.  He has required repeated 
tympanoplasty and mastoidectomy procedures on one or the 
other ear primarily to clean out debris as a result of the 
middle ear infection with bleeding.  

On VA follow-up evaluation in November 1997, the left ear 
appeared markedly abnormal with post operative changes.  
Tympanic membranes were not visible.  The right ear was 
benign with graft apparent.  There was no current evidence of 
active ear infection. 

At the personal hearing held in August 1999, the veteran 
testified at length about his recurrent ear infections for 
which he was required to use washes and other measures such 
as topical medications, and periodically, required surgery to 
totally clean out the ear of debris, etc.


Analysis

Initially the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his bilateral 
otitis media with right tympanoplasty and mastoidectomy and 
left mastoidectomy is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his 
otitis media (that are within the competence of a lay party 
to report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).  

The Board is satisfied that the facts relevant to the issue 
on appeal have been properly developed and, accordingly, the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied in accordance 
with 38 U.S.C.A. § 5107(a).  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991); White v. Derwinski, 1 Vet. App. 519 (1991).  

The Board has reviewed all of the clinical evidence in the 
case, including evaluative reports and several examination 
records.  Again, it should be noted that other disability 
manifestations such as tinnitus and hearing loss are rated 
separately and are not considered in this appeal.  Moreover, 
as the Board earlier noted, the veteran's claim of service 
connection for vertigo as part and parcel of his service-
connected ear disability has not yet been adjudicated by the 
RO and such symptomatology and treatment therefor reported in 
documentation on file is not part of the current appellate 
review.

All in all, one or the other of the veteran's ears is 
exhibiting active ear infection most of the time, albeit 
there are periodic lulls in these symptoms.  The Board notes 
that notwithstanding the occasional pathological finding of 
the absence of active disease process, this rarely negative 
phenomena has been accordingly discounted by the RO, and the 
veteran's bilateral otitis media has been assigned as a 
continuous 10 percent rating.  This grants him the benefit of 
the doubt in that regard which the Board finds is the 
reasonable and equitable manner in which to handle this 
factual situation.

Nonetheless, the veteran has been assigned a 10 percent 
rating by the RO reflecting the ongoing nature of such 
suppuration of his bilateral ear infection (otitis media with 
right tympanoplasty and mastoidectomy, and left 
mastoidectomy).  

The Board concurs.  Nonetheless, there is no schedular 
regulatory basis for assigning an evaluation in excess 
thereof.  Neither is there any alternative provision under 
which an increased rating might be assigned.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for bilateral otitis media 
with right tympanoplasty and mastoidectomy and left 
mastoidectomy.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).

Additional Matter

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all such issues that are reasonably raised 
from a liberal reading of documents or testimony of record 
and to identify all potential theories of entitlement to a 
benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.  
In the veteran's case at hand, while the RO provided the 
veteran the criteria referable to assignment of an increased 
rating on an extraschedular basis, it did not actually 
discuss them in light of the veteran's claim for increase.  

The Court has held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the VA Undersecretary for Benefits or the 
Director of the VA Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In any event, the veteran's disability picture is not unusual 
or exceptional in nature by reason of his service-connected 
ear disability infection alone; accordingly, application of 
the regular schedular standards has not been rendered 
impractical.  On those occasions when the veteran was 
hospitalized for brief periods to clean the ears, he has been 
granted temporary total benefits under entirely separate 
regulations.  And while he states that he is hindered at work 
by his various ear disabilities, the record has not shown 
that his otitis media, which is the sole subject of this 
appellate review, is the reason therefor.

At this point in the development of the evidentiary record, 
the Board does not find the veteran's disability picture to 
be so unusual or exceptional in nature as to warrant referral 
of his case to the Director or Undersecretary for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

The current schedular criteria, in this case, under which a 
10 percent evaluation is and has been assigned (both before 
and June 1999) for bilateral otitis media with right 
tympanoplasty and mastoidectomy and left mastoidectomy, 
adequately compensates the veteran for the current nature and 
extent of this particular service-connected disability.  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral otitis media with right tympanoplasty and 
mastoidectomy and left mastoidectomy is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals









